Examiner’s Statement of Reason for Allowance

1.	Claims 1-15 are allowed. 
2.	 The following are the examiner’s statement of reason for allowance:  The primary reason claims 1, 8 and 15 are allowed, because closest reasonable prior arts in the record 20200314800 and 10925112B2 either individually or in combination fail to teach a receiving Mission Critical Data (MCData) User Equipment (UE) for managing Short Data Service (SDS) disposition notifications in a MCData communication system, the MCData UE comprises a Disposition notification engine, a method for managing short data service (SDS) disposition notifications in a Mission Critical Data (MCData) communication system, and a non-transitory computer-readable recording medium that stores a program that, when executed by a computer for initiating, by the receiving MCData UE, a timer when the disposition request type Information Element (IE) is set as Delivery and Read; and transmitting, by the receiving MCData UE, a consolidated disposition notification to the transmitting MCData UE by stopping the timer when the SDS message is read before expiry of the timer. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466